Citation Nr: 0507523	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of postoperative left patellar 
osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to disability compensation under 38 U.S.C. § 1151 
for residuals of postoperative left patellar osteomyelitis 
and assigned a noncompensable disability rating effective 
from March 12, 1996, the date of the veteran's claim.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected residuals of 
postoperative left patellar osteomyelitis, from zero to 10 
percent disabling, by a November 2004 rating decision.  That 
rating was effective from March 12, 1996, the date of the 
veteran's claim.  Because the veteran continues to disagree 
with the current rating assigned, the claim of an increased 
rating above 10 percent for this disability remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

This case was before the Board previously in November 2003 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for additional 
development.

The Board notes that in the January 2005 Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative raised a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  That claim as well as a claim for a 
temporary total disability rating based upon treatment in 
January 2004 are referred to the RO for appropriate 
development.  Additionally, the Board notes that a July 2000 
decision by the Board referred the veteran's claim of 
entitlement to an increased evaluation for the veteran's 
right knee disability to the RO.  It appears that no action 
has been taken on that claim; therefore, it is again referred 
to the RO for appropriate action.

REMAND

This case is not ready for appellate review.  The AMC failed 
to fully comply with the instructions contained in the 
November 2003 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Although the AMC did issue a letter 
regarding the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) on March 19, 2004, that letter was 
inaccurate in that it notified the veteran of the information 
and evidence necessary to substantiate a claim of entitlement 
to service connection rather than the information and 
evidence necessary to substantiate the veteran's pending 
claim of entitlement to an initial disability rating in 
excess of 10 percent for residuals of postoperative left 
patellar osteomyelitis.

Further, although the veteran indicated he had received 
further treatment by VA, the AMC did not attempt to obtain 
those records or insure the the claims file had the complete 
records of treatment.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2004).  VA medical records for 
treatment of the veteran since December 2000 should be 
obtained.

At the most recent VA examination of the veteran's left knee 
in April 2004, the examiner noted that the veteran had range 
of motion of his left knee from 10 degrees to 75 degrees.  
The examiner noted that there was a 20-degree decrease in the 
range of motion of the veteran's left knee due to weakness.  
However, the examiner did not explain what the resulting 
range of motion was, if it was different from the range of 
motion from 10 degrees to 75 degrees.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the 
ambiguity in the examination report and because the veteran's 
left knee disability is currently rated based upon limitation 
of motion, the veteran should be given a new VA examination.

The Board notes that the veteran has a scar on his left knee 
as a result of surgery in June 1995 to treat osteomyelitis.  
Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition).  During 
the pendency of this appeal, regulatory changes amended the 
rating criteria for evaluating skin disorders such as the 
veteran's surgical scar on his left knee.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  This amendment was effective 
August 30, 2002.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to August 30, 
2002, the revised regulations regarding skin disorders cannot 
be applied.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the veteran's claim of 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of postoperative left patellar 
osteomyelitis.  This includes notifying 
the veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain VA records of treatment of the 
veteran at the VA medical center in West 
Palm Beach, Florida, from March 1996 to 
July 2000 and from December 2000 to the 
present.  Request all records maintained, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

3.  Schedule the veteran for a VA joints 
examination, a VA bones examination, and 
a VA scars examination to determine the 
severity of the veteran's service-
connected residuals of postoperative left 
patellar osteomyelitis.  The claims 
folder, including the reports of VA 
examinations of the veteran in November 
1996, August 2000, and April 2004; the 
April 15, 2004 report of a magnetic 
resonance imaging (MRI) scan of the 
veteran's left knee; and the operative 
report for surgery on the veteran's left 
knee in June 1995 at St. Peter's 
Hospital, should be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

All relevant inquiries on the examination 
worksheets must be completed.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

As background, the Board notes that when 
it is not possible to separate the 
effects of a service-connected condition 
from those of a non-service-connected 
condition, all such signs and symptoms 
must be attributed to the service-
connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102 (2004).

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old and 
amended rating criteria for scars, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  (Further, any VA 
General Counsel Opinions, such as 
VAOPGCPREC 9-98 and VAOPGCPREC 9-2004 
(Sept. 17, 2004), should be considered if 
applicable.)  Thereafter, the case should 
be returned to the Board, if in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


